IN THE SUPREME COURT OF TENNESSEE

                             AT NASHVILLE        FILED
                        (HEARD AT JACKSON)
                                                 November 3, 1997

                                                 Cecil W. Crowson
                                                Appellate Court Clerk
STATE OF TENNESSEE              )   FOR PUBLICATION
                                )
                                )   FILED: NOVEMBER 3, 1997
           Appellee             )
                                )   WILLIAMSON COUNTY
v.                              )
                                )   HON. HENRY DENMARK BELL,
LARRY WAYNE STOKES              )       JUDGE
                                )
           Appellant            )   NO. 01-S-01-9701-CC-00006




For Appellant:                       For Appellee:

LARRY WAYNE STOKES, pro se           JOHN KNOX WALKUP
Only, TN                             Attorney General and Reporter

                                     KATHY MORANTE
                                     Deputy Attorney General
                                     Nashville, TN

                                     JOSEPH D. BAUGH, JR.
                                     District Attorney General

                                     JEFFREY P. BURKS
                                     Assistant District Attorney
                                      General
                                     Franklin, TN




                               OPINION




AFFIRMED                                                  BIRCH, J.
          Larry Wayne Stokes, the appellant, was convicted in the

Circuit Court of Williamson County of rape of a child, in violation

of Tenn. Code Ann. § 39-13-522 (Supp. 1995).    He currently serves

a fifteen-year sentence in the Department of Correction.



          In his appeal as of right, Stokes raised a single issue:

the sufficiency of the convicting evidence.    The Court of Criminal

appeals found the evidence sufficient and affirmed the trial

court’s judgment.



          Stokes applied for review pursuant to Tennessee Supreme

Court Rule 11.      In his application, he asserted, for the first

time, that the indictment was defective so as to deprive the court

of jurisdiction.



          We accepted the application in order to review the single

issue concerning the validity of the indictment.



          The indictment contains six counts of child rape.    Each

count reads as follows:


                 The Grand Jurors for the State of
                 Tennessee, duly elected, impaneled,
                 sworn, and charged, to inquire for
                 the body of the County of Williamson
                 and State aforesaid, upon their oath
                 aforesaid, present that LARRY WAYNE
                 STOKES, heretofore, to-wit, in May,
                 1993 to October, 1993, before the
                 finding of this presentment, in said
                 County and State, unlawfully and
                 feloniously did sexually penetrate a
                 female child under the age of
                 thirteen (13) years, whose date of
                 birth is 8-9-81, in violation of
                 Tennessee Code Annotated, Section

                                  2
                   39-13-522, and against the peace and
                   dignity of the State of Tennessee.


           Stokes’ contention that the indictment is defective to

the   extent   that   the   trial    court    was    without     jurisdiction   is

controlled by State v. Hill, No. 01-S-01-9701-CC-00005 (Tenn. filed

Nov. 3, 1997).



           Under      the   Hill    analysis,       we    find   the   indictment

constitutionally valid and sufficient to vest the court with

jurisdiction.



           Accordingly,      we     dismiss   the    appeal      and   affirm   the

judgment of the Court of Criminal Appeals.               Costs of this cause are

taxed to Stokes for which execution may issue if necessary.




                              ____________________________________
                              ADOLPHO A. BIRCH, JR., Justice


CONCUR:

Anderson, C.J.
Drowota, Reid, Holder, JJ.




                                        3